Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 11, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-16, 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20080096533 A1 to Manfredi; Giorgio et al.

Re: Claim(s) 1, 12, 20
Manfredi discloses method for providing a response to a user in a question-answering session (Fig. 4 and 0073), 
comprising: receiving a message in the session, the session being between the user and an electronic conversational agent (0007, 0010, 0106-0107.  0099 - dialogue between the Virtual Assistant and a human end-user); 
extracting context information from a context database based at least on the message (0106, 0112, 0020); 
obtaining, from at least one of the message and the context information, fact information and emotion information, wherein the fact information is associated with at least one fact (0117),
and the emotion information is associated with emotions towards the at least one fact (0118-0121, 0264-0271 - How Emotions Influence Calculation of Virtual Assistant's Answer); 
generating a response based at least on the fact information and the emotion information (0123); 
and providing the response to the user (0124-0138).
Manfredi further discloses an apparatus comprising one or more processors and a memory (i.e. modules) (see Fig. 1) as required by claims 12 and 20.

Re: Claim(s) 2
Manfredi discloses wherein the message comprises at least one of text message, image message, voice message and video message (0066)

Re: Claim(s) 3, 13
Manfredi discloses wherein the context information comprises at least one of: session log, documents indicated by the user, and documents from partner entities (0034, 0084, 0097).

Re: Claim(s) 4, 14
Manfredi discloses wherein the generating the response is further based on user profile, the user profile including at least one of gender, age, location information, interested topics, and emotions towards the interested topics (0084, 0097).

Re: Claim(s) 5, 15
Manfredi discloses wherein the at least one fact comprises topic and/or keyword of the at least one of the message and the context information (0082, 0086 – key-words.  0106 – phases).

Re: Claim(s) 6
Manfredi discloses wherein the emotions comprise at least one of positive, negative, and neutral emotion (0011).

Re: Claim(s) 7, 16
Manfredi discloses extending the message through the context information and/or general knowledge graph (0008 – message variation.  0071 - If the user is detected to be frustrated when being given choices for a hotel, additional choices may be generated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manfredi as applied to claim 1 above, and further in view of US 20160163332 A1 to Un; Edward et al.

Re: Claim(s) 8, 17
Manfredi discloses those limitations as set forth in the rejection of claim(s) 1 and 7 above.  
Manfredi does/do not appear to explicitly disclose wherein the extending the message comprises: identifying the at least one fact from the message; retrieving, from the context information and/or the general knowledge graph, at least one extended fact associated with the at least one fact; and rewriting the message based on the at least one extended fact.
However, attention is directed to Un which discloses said limitation (0074-0082 – “Seahawks” derived from message.  Seahawks game schedule and score determined.  Response includes game summary).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Manfredi invention by employing the teaching as taught by Un to provide the ability to derive additional facts about a fact derived from a message provided by a user in order to provide a more comprehensive answer to said user’s message.  The motivation for the combination is given by Un (0003 - it is desirable to provide techniques for determining suitable emotions to impart to semantic content delivered by an interactive dialog system, and classifying such determined emotions according to one of a plurality of predetermined emotion types).

Re: Claim(s) 9
Manfredi discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Manfredi does/do not appear to explicitly disclose wherein the fact information comprises fact vector, the fact vector being obtained by utilizing a fact classifier.
However, attention is directed to Un which discloses said limitation (0081 - the interactive dialog system knows that Mark is a football fan, and also a Seahawks fan.  The Examiner notes that a list of facts about Mark is analogous to a fact vector.  The interactive dialog system is analogous to a fact classifier).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Manfredi invention by employing the teaching as taught by Un to provide the ability to determine facts about a message from a list (i.e. vector) of facts.  The motivation for the combination is given by Un (0003 - it is desirable to provide techniques for determining suitable emotions to impart to semantic content delivered by an interactive dialog system, and classifying such determined emotions according to one of a plurality of predetermined emotion types).

Re: Claim(s) 10
Manfredi discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Manfredi does/do not appear to explicitly disclose wherein the emotion information comprises emotion vector, the emotion vector being obtained by utilizing an emotion classifier.
However, attention is directed to Un which discloses said limitation (0086 - the method includes selecting, based on at least one fact or profile input, an emotion type code associated with an output statement, the emotion type code specifying one of a plurality of predetermined emotion types).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Manfredi invention by employing the teaching as taught by Un to provide the ability to determine an emotion of a user based on a list of emotion types in order to apply an appropriate emotion to a response message.  The motivation for the combination is given by Un (0003 - it is desirable to provide techniques for determining suitable emotions to impart to semantic content delivered by an interactive dialog system, and classifying such determined emotions according to one of a plurality of predetermined emotion types).

Re: Claim(s) 18
Claim 18 is rejected for the same reasons as analyzed in the combination of the rejection of claims 9 and 10, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415